      Case 18-21273      Doc 65    Filed 04/23/20 Entered 04/23/20 16:30:28           Desc Main
                                     Document     Page 1 of 3


                  IN THE UNITED STATES BANKRUPTCY COURT
          FOR THE NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

 In Re:                                       )       Case No:       18-21273
          Terri Son                           )
                      Debtor                  )       Chapter:       Chapter 13
                                              )
                                              )       Judge:          Timothy A. Barnes

                                       NOTICE OF MOTION

To:        Terri Son, 4221 Saratoga Ave105A, Downers Grove, IL, 60515

            Marilyn O. Marshall, 224 S. Michigan Ave. #800 , Chicago, IL, 60604

           Office of the US Trustee, 219 S. Dearborn, Suite 873, Chicago, IL 60604

           William Demchak, CEO, PNC Bank, 222 Delaware Ave, Wilmington, DE 19899 (by
           certified mail)

PLEASE TAKE NOTICE that on April 30, 2020 at 1:30 pm I shall appear before the Honorable
Judge Timothy A. Barnes at 219 S. Dearborn, Courtroom 744, Chicago IL 60604 and then and there
present the attached MOTION TO COMPEL COMPLIANCE WITH SUBPOENA, a copy of
which is attached hereto. A party who objects to this motion and wants it called must file a Notice of
Objection no later than two business days before the presentment date. If a Notice of Objection is
timely filed, the motion will be called on the presentment date. If no Notice of Objection is timely
filed, the court may grant the motion without a hearing before the date of presentment.




                                             By:     /s/ Dale Allen Riley
                                                    ___________________________
                                                       Dale Allen Riley

                                   CERTIFICATE OF SERVICE

I, Dale Allen Riley, hereby certify that I served a copy of this Notice along with the aforementioned
document upon the above parties, by causing the same to be mailed in a properly addressed envelope,
postage prepaid, for 55 E. Monroe, Suite 3400, Chicago, Illinois, on 4/23/2020.


                                             By:     /s/Dale Allen Riley
                                                    ___________________________
                                                   Dale Allen Riley

Attorneys for the Debtor
Geraci Law L.L.C.
55 E. Monroe Street #3400
Chicago, Illinois 60603
(Ph): 312.332.1800 (Fax): 877.247.1960
    Case 18-21273           Doc 65   Filed 04/23/20 Entered 04/23/20 16:30:28            Desc Main
                                       Document     Page 2 of 3


                   IN THE UNITED STATES BANKRUPTCY COURT
           FOR THE NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

 In Re:                                         )       Case No:        18-21273
           Terri Son                            )
                       Debtor                   )       Chapter:        Chapter 13
                                                )
                                                )       Judge:          Timothy A. Barnes

                   MOTION TO COMPEL COMPLIANCE WITH SUBPOENA

NOW COMES the Debtor, Ms. Terri Son (the “Debtor”), by and through her attorneys, Geraci Law

L.L.C., to present her MOTION TO COMPEL COMPLIANCE WITH SUBPOENA, and states as

follows:

   1.      This Court has jurisdiction over this proceeding pursuant to 28 U.S.C. 1334 and this is a

           “core proceeding” under 28 U.S.C. 157(b)(2).

   2.      The Debtor filed her Petition for Relief and plan under Chapter 13 of the U.S. Bankruptcy

           Act on 07/30/2018.

   3.      The Debtor was authorized to issue discovery against PNC Bank on 4/4/2019.

   4.      PNC Bank responded to a prior subpoena issued by the Debtor advising that no records

           existed that were responsive to the Debtor’s request.

   5.      Based on that response the Debtor mailed a subpoena to PNC with a broader request (with

           identifying Social Security information), to guard against the possibility that the Debtor had

           misidentified the relevant account number.

   6.      Since that subpoena was mailed to PNC the COVID-19 pandemic has significantly impacted

           regular business functioning and the Debtor believes that noncompliance during this period is

           not indicative of any intentional attempt to avoid compliance.

   7.      Notwithstanding those facts, the Debtor’s bank records from 2011-2012 are necessary for the

           Chapter 13 Trustee to schedule a further hearing to resolve the pending objection to her claim

           of exemptions.
    Case 18-21273        Doc 65
                        Filed 04/23/20 Entered 04/23/20 16:30:28 Desc Main
                          Document        Page 3 of 3
   WHEREFORE THE DEBTOR, Ms. Terri Son, respectfully requests this Honorable Court enter an

   order directing PNC Bank to comply with the subpoena mailed to them on 3/18/2020 and for any

   further relief that this Court deems appropriate.



                                             By: ____/s/ Dale Allen Riley__
                                                Dale Allen Riley




Attorneys for the Debtor
Geraci Law L.L.C.
55 E. Monroe Street #3400
Chicago, Illinois 60603
(Ph): 312.332.1800 (Fax): 877.247.1960
